 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    JUAN ANTONIO NUNEZ-ORTIZ,                         Case No. 2:19-cv-1232-KJD-DJA
12                       Petitioner,                    ORDER
13           v.
14    THE UNITED STATES OF AMERICA, et
      al.,
15
                         Respondents.
16

17

18          The parties have filed a stipulation to dismiss petition for writ of habeas corpus (ECF No.

19   7). They state that petitioner has received a bond hearing before an immigration judge, which

20   was petitioner's request for relief. The immigration judge set bond for petitioner at $2,500, and

21   the matter now is moot.

22          IT THEREFORE IS ORDERED that the stipulation to dismiss petition for writ of habeas

23   corpus (ECF No. 7) is GRANTED. This action is DISMISSED upon request of the parties. The

24   clerk of the court shall enter judgment accordingly and close this action.

25          IT FURTHER IS ORDERED that a certificate of appealability will not issue.

26          DATED:
27                                                                ______________________________
                                                                  KENT J. DAWSON
28                                                                United States District Judge
                                                       1
